DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 10866615 B1, hereafter Ng) in view of Byoun et al. (US 20210063783 A1, hereafter Byoun).

	Regarding claim 1, Ng teaches a unitarily white touch display, including: 
	3a cover lens (50), having an upper surface, a lower surface, and a viewing area 4formed in the middle of the cover lens (Figs. 1 and 4, Col. 7 ln. 31-40 and Col. 9 ln. 37-57, where there is a display cover that may be comprised of glass); 
	5a touch module (26), disposed on the lower surface of the cover lens for 6providing touch functions (Fig. 2, Col. 5 line 43 to Col. 6 line 36, where there is a two-dimensional touch sensor on top of display 14 and under the display cover); 
	7a light valve module (60), disposed under the touch module, including: 8a casing, filled with a polymer dispersed liquid crystal (PDLC) layer 9which is driven by an electric field to form a scattering mode and a 10transparent mode; 11a conductive film (66), disposed inside the casing and configured to be 12charged to generate the electric field (Figs. 5 and 6, Col. 10 ln. 38-64, where the layer 14A is formed of a polymer dispersed liquid crystal display layer); 	13
	18a display module (14B), disposed under the light valve module to provide 19a display function (Fig. 3, Col. 8 ln. 5-32, where the layer 14B comprises a plurality of pixels for forming an image).
	But, Ng does not teach the unitarily white touch display further comprising a microstructure optical film, disposed under the light valve module and above the display module and 14including a first surface and a second surface opposite to each other, the first 15surface attached to the light valve module and the second surface composed of a 16plurality of micro-prisms, wherein, in a cross-sectional view, each micro-prism 17is in a shape of a triangular micro structure. However, this was well known in the prior art as evidenced by Byoun (Fig. 10, [0176]-[0179], [0182], where there is a prism plate 1118 comprising a plurality of triangular micro-structures constituting prism patterns and the prism plate is disposed underneath the switching element 1120 comprising a PDLC).
	Both Ng and Byoun teach display devices comprising a plurality of light-modulating layers for displaying an image and controlling a viewing angle. Byoun mentions that the passenger seat display may include a touch screen but does not specifically teach a touch layer (Byoun [0068]). The embodiment of Fig. 10 of Byoun also positions a LCD panel 1130 above the PDLC as opposed to below it as taught by Ng. Ng is silent with respect to the inclusion of a prism layer disposed beneath the PDLC layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a prism plate as taught by Byoun in the display device of Ng to control the viewing angle of the display where privacy is desired or light from a display could be distracting.

	Regarding claim 2, the combination of Ng and Byoun would show the display as claimed in claim 1. Ng further teaches the display wherein the PDLC layer comprises a polymer and an anisotropic liquid crystal, and the anisotropic liquid crystal is encapsulated by the polymer (Figs. 5 and 6, Col. 10 ln. 38 to Col. 11 ln. 30, where the liquid crystal cells 68 are encapsulated by the polymer 66).

	Regarding claim 3, the combination of Ng and Byoun would show the display as claimed in claim 1. Byoun in the combination further teaches the display wherein each micro-prism includes two reflecting surfaces joining at an angle of 90 degrees; the two reflecting surfaces are formed on the second surface, and the two reflecting surfaces and the second surface together form a triangular micro structure (Figs. 10 and 11, [0179], where the triangular micro-structures or prism patterns 1118p are formed on the second surface of the prism plate 1118).

	Regarding claim 4, the combination of Ng and Byoun would show the display as claimed in claim 3. Ng in the combination further teaches the display wherein the display module includes: an upper polarizer film disposed under the microstructure optical film; a display disposed under the upper polarizer film; and a lower polarizer film disposed under the display, and the display sandwiched between the upper polarizer film and the lower polarizer film (Col. 4 ln. 25-41, where the lower layer 14B may be a backlit liquid-crystal display and LCDs necessarily include a pair of upper and lower polarizers).

	Regarding claim 5, the combination of Ng and Byoun would show the display as claimed in claim 4. Ng in the combination further teaches the display wherein the unitarily white touch display further includes a frame disposed between the cover lens and the touch module (Figs. 2 and 4, Col. 6 ln. 63 to Col. 7 ln. 10, where there are internal frame structures situated holding the cover lens and touch module in place).

	Regarding claim 6, the combination of Ng and Byoun would show the display as claimed in claim 5. Ng in the combination further teaches the display wherein the display is a liquid crystal display (Col. 4 ln. 25-41, where the lower layer 14B may be a backlit liquid-crystal display).

	Regarding claim 7, the combination of Ng and Byoun would show the display as claimed in claim 6. Ng in the combination further teaches the display wherein the unitarily white touch display further includes a backlight module disposed under the liquid crystal display module to provide backlight (Col. 4 ln. 25-41, where the lower layer 14B may be a backlit liquid-crystal display).

	Regarding claim 8, the combination of Ng and Byoun would show the display as claimed in claim 5. Ng in the combination further teaches the display wherein wherein the display is a light emitting diode display (Col. 4 ln. 25-41, where the lower layer 14B may be a light-emitting diode display).

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 10866615 B1, hereafter Ng) in view of Byoun et al. (US 20210063783 A1, hereafter Byoun) and Woodgate et al. (US 20100007806 A1, hereafter Woodgate).

	Regarding claim 9, Ng teaches a unitarily white touch display, including: 
	a cover lens (50), having an upper surface, a lower surface, and a viewing area formed in the middle of the cover lens (Figs. 1 and 4, Col. 7 ln. 31-40 and Col. 9 ln. 37-57, where there is a display cover that may be comprised of glass); 
	a touch module (26), disposed on the lower surface of the cover lens for providing touch functions (Fig. 2, Col. 5 line 43 to Col. 6 line 36, where there is a two-dimensional touch sensor on top of display 14 and under the display cover); 
	a light valve module (60), disposed under the touch module, including: a casing, filled with a polymer dispersed liquid crystal (PDLC) layer which is driven by an electric field to form a scattering mode and a transparent mode; a conductive film (66), disposed inside the casing and configured to be charged to generate the electric field (Figs. 5 and 6, Col. 10 ln. 38-64, where the layer 14A is formed of a polymer dispersed liquid crystal display layer); 
	a display module (14B), disposed under the microstructure optical film to provide display functions (Fig. 3, Col. 8 ln. 5-32, where the layer 14B comprises a plurality of pixels for forming an image).
	But, Ng does not explicitly teach the display further comprising an air gap, located under the light valve module. However, this was well known in the art as evidenced by Byoun ([0175], where an optical film is formed with an air gap adjacent thereto). Both Ng and Byoung teach displays with a plurality of light-modulating layers. Byoun mentions that the passenger seat display may include a touch screen but does not specifically teach a touch layer (Byoun [0068]). The embodiment of Fig. 10 of Byoun also positions a LCD panel 1130 above the PDLC as opposed to below it as taught by Ng. Ng is silent with respect to the inclusion of an air gap disposed beneath the PDLC layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an air gap into the display of Ng so as to direct light from a backlight into light modulators of the display.
	But, the combination of Ng and Byoung does not explicitly teach the display further comprising a multilayer transflective optical film, disposed under the air gap, the multilayer transflective optical film including a plurality of birefringent films and optically isotropic films. However, this was well known in the art as evidenced by Woodgate (Figs. 4 and 5, [0106], where there is a multilayer transflective apparatus connected to a backlight, the apparatus including a plurality of films 106/108/110 comprising isotropic material 4 and birefringent material 12). Both Ng and Woodgate teach display devices. Ng is silent with respect to the inclusive of a multilayer transflective optical film. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the film of Woodgate so as to improve the overall display efficiency of the device (Woodgate [0106]).

	Regarding claim 10, the combination of Ng, Byoun, and Woodgate would show the display as claimed in claim 9. Ng further teaches the display wherein the PDLC layer comprises a polymer and an anisotropic liquid crystal, and the anisotropic liquid crystal is encapsulated by the polymer (Figs. 5 and 6, Col. 10 ln. 38 to Col. 11 ln. 30, where the liquid crystal cells 68 are encapsulated by the polymer 66).

	Regarding claim 11, the combination of Ng, Byoun, and Woodgate would show the display as claimed in claim 9. Woodgate in the combination further teaches the display wherein the plurality of birefringent films and optically isotropic films of the multilayer transflective optical film are alternately stacked (Figs. 4 and 5, [0106], individual films 106/108/110 comprise isotropic material 4 and birefringent material 12 and create an alternating pattern).

	Regarding claim 12, the combination of Ng, Byoun, and Woodgate would show the display as claimed in claim 9. Ng in the combination further teaches the display wherein the display module includes: an upper polarizer film disposed under the microstructure optical film; a display disposed under the upper polarizer film; and a lower polarizer film disposed under the display, and the display sandwiched between the upper polarizer film and the lower polarizer film (Col. 4 ln. 25-41, where the lower layer 14B may be a backlit liquid-crystal display and LCDs necessarily include a pair of upper and lower polarizers).

	Regarding claim 13, the combination of Ng, Byoun, and Woodgate would show the display as claimed in claim 9. Ng in the combination further teaches the display wherein the unitarily white touch display further includes a frame disposed between the cover lens and the touch module (Figs. 2 and 4, Col. 6 ln. 63 to Col. 7 ln. 10, where there are internal frame structures situated holding the cover lens and touch module in place).

	Regarding claim 14, Ng teaches a unitarily white light-transmitting device, including: 
	a light valve module (60), including: a casing, filled with a polymer dispersed liquid crystal (PDLC) layer which is driven by an electric field to form a scattering mode and a transparent mode; a conductive film (66), disposed inside the casing and configured to be charged to generate the electric field (Figs. 5 and 6, Col. 10 ln. 38-64, where the layer 14A is formed of a polymer dispersed liquid crystal display layer).
	But, Ng does not explicitly teach the display further comprising an air gap, located under the light valve module. However, this was well known in the art as evidenced by Byoun ([0175], where an optical film is formed with an air gap adjacent thereto). Both Ng and Byoung teach displays with a plurality of light-modulating layers. Byoun mentions that the passenger seat display may include a touch screen but does not specifically teach a touch layer (Byoun [0068]). The embodiment of Fig. 10 of Byoun also positions a LCD panel 1130 above the PDLC as opposed to below it as taught by Ng. Ng is silent with respect to the inclusion of an air gap disposed beneath the PDLC layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an air gap into the display of Ng so as to direct light from a backlight into light modulators of the display.
	But, the combination of Ng and Byoung does not explicitly teach the display further comprising a multilayer transflective optical film, configured under the air gap, the multilayer transflective optical film including a plurality of birefringent films and optically isotropic films. However, this was well known in the art as evidenced by Woodgate (Figs. 4 and 5, [0106], where there is a multilayer transflective apparatus connected to a backlight, the apparatus including a plurality of films 106/108/110 comprising isotropic material 4 and birefringent material 12). Both Ng and Woodgate teach display devices. Ng is silent with respect to the inclusive of a multilayer transflective optical film. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the film of Woodgate so as to improve the overall display efficiency of the device (Woodgate [0106]).

	Regarding claim 15, the combination of Ng, Byoun, and Woodgate would show the device as claimed in claim 14. Ng further teaches the device wherein the PDLC layer comprises a polymer and an anisotropic liquid crystal, and the anisotropic liquid crystal is encapsulated by the polymer (Figs. 5 and 6, Col. 10 ln. 38 to Col. 11 ln. 30, where the liquid crystal cells 68 are encapsulated by the polymer 66).

	Regarding claim 16, the combination of Ng, Byoun, and Woodgate would show the device as claimed in claim 14. Woodgate in the combination further teaches the device wherein the plurality of birefringent films and optically isotropic films of the multilayer transflective optical film are alternately stacked (Figs. 4 and 5, [0106], individual films 106/108/110 comprise isotropic material 4 and birefringent material 12 and create an alternating pattern).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692